AO 245B(Rev. OZ/l 8) judgment in a Criminal Case

     
    

 

   

 

 

 

 

 

Slieet l
s
UNITED STATES DISTRICT CoUR JAN 2 2 2919 i
Southern District of Mississippi ‘ié'~naw=.ronr\\ -rGN
, ) ___"`_"_--Deeurv
UNlTED STATES OF AMERlCA )
v ) JUDGMENT lN A CRIMINAL CASE
TUYEN NGOC LE § Case Number: l: 17CRI43LG-JCG-002
) USM Number: 20610-043
)
) Michae| W. Crosby
) Det`endant’s Attomey
THE DEFENDANT:
E] pleaded guilty to coum(g) Count 2 of the indictment
i:i pleaded nolo contendere to count(s)
which was accepted by the couJ't.
|:| was found guilty on count(s)
after a plea of not guilty.
\:l
The defendant is adjudicated guilty of these otfenses:
Title & Section Nature ofOffense Ol`i`ense Ended Count
21 U.S.C. § 841 (a)(1) Possession With intent to Distribute 500 Grarns or Nlore of 111'29/2017 2
Nlethamphetamine _
The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to
the Sentencing Reform Act of 1984
i:l The defendant has been found not guilty on count(s)
E Count(s) 1 |Ii is l:i are dismissed on the motion of the United States.

 

lt ls ordered that the defendant must notify the United States attorney for this district within 30 da ays of any change of name residence.

or mailing address until all fines, restitution costs and Special assessments imposed by th1s judgment are ful y paid. lf ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in econonilc circumstancesl

    

.lanuary 15, 2019

 

Signatute ot`didge 0 L/)

The Honorable l.ouis Guirola Jr., . U.S. Dist_riet Judge

 

Name and Title of Judge
///9-9~//:/9

AO 24513(Re\'. ()2/] 8} _iudgmenl in u (`rii‘nina| Case

Sheet 2 j imprisonment

 

Judgment Page ________2__ of 7
DEFENDANTZ TUYEN NGOC LE

CASE NUMBER? l: |7CR]43hG-JCG-002

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau ofPrisons to be imprisoned for a total term cf:

two hundred and sixty-two (262) months as to C`ount 2 ofthe Indictment.

m '[`he court makes the following recommendations to the Bnreau of Prisons:

The Court recommends that the defendant be housed in a facility closest to her home for purposes of visitation The Cou1t further
recommends that the defendant be considered for participation in the Bureau of Prisons 500 hour substance abuse treatment program. or
any other program that the Bureau of Prisons deems her eligible for.

g The defendant is remanded to the custody of the United States Marshal.

[l The defendant shall surrender to the United States Marshal for this district

i:l at i:i a.m. i:i p.m. on

 

|:| as notified by the United States Marshal.

i:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:i before

 

as notified by the United States Marshal, but no facet than 60 days from the date of sentencing

|:i
l:| as notified by the Probation or Pretrial Services Office.
§

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
a . with a certified copy of this judgment
UNHED sTATES MARSHAL
By

 

DE§PU']`Y UN!'I`ED STATES MARSHAL

AO 24513(Rev. 02/[ 8} Judgment in a C`riminal (.`usc
Shcet 3 _ Supervisecl Release
.ludgmcnt """" Page mmgmm cf mmm?

DEFENDANT: TUYEN NGOC LE
CASE NUMBER: 1;17CR143LG-JCG-002
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release t`or a term of:

five (5) years as to Count 2 of the indictment

`MAN])ATORY CONDlTIONS

You must not commit another federal, state or local crime.
You must not unlawfuin possess a controiled substancel

us r¢._.

You must refrain from any unlawful use of a controlled substancel You must submit to one drug test within 15 days ofrelease from
imprisonment and at least two periodic drug tests thereafter. as determined by the court

|:| The above drug testing condition is suspended based on the court's determination that you
pose a low risk of future substance abuse. retreat grapp!i‘eabre_)
4. l:i You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution n:heck r'fapp!icable)
You must cooperate in the collection of DNA as directed by the probation officer. (chec!c tr'appncubte)

|:i|§

6- You must comply With the requirements of the Sex Offender Registration and Notiflcation Act (34 U.S.C. § 20901. et seq._) as
directed by the probation officer1 the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a Student, or Were convicted of a qualifying offense (check z_'r'appiicab.!e)

7_ |:| You must participate in an approved program for domestic violence (caeck r'fapprreabia)

You must comply with the standard conditions that have been adopted by this court as weil as with any other conditions on the attached
page.

AO 245B(Rev. 02/18) Judgrucnt in a Criminal Case

Slieet 3A j Supervised Release

 

.ludgment~Page 4 of f

DEFENDANT: TUYEN Ncoc LF.
CASE NUMBER¢ 1;17CR143Lo-JCG-002

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release. you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l .

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonnient, unless the probation officer instructs you to report to a different probation office or Within a different time
franie.

Aiier initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation ot`ficer, and you must report to the probation officer as instructed

You must not knowingly leave the federai judicial district where you are authorized to reside without first getting permission from the
court or tlie probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation of"ricer at ieast 10 days before tire change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances you must notify the probation officer within 7'2
hours of becoming aware ofa change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment1 unless the probation officer excuses you from
doing so. lf you do not have full-time employment you must try to find full-time employrnent, unless the probation officer excuses
you from doing so. lf` you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the changel lf notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances1 you must notify the probation officer within 72 hours of
becoming aware of a change or expected change

You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has been
convicted of a feiony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hoursl

You must not own, possess, or have access to a firearm. ammunition, destructive device_. or dangerous weapon (i.e., anything that was
designed or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchai<us or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

lf the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Oi.‘er“vr'ew ofProbnrr‘on and Supervi'sed
Rel'ense Co)ia'i'rr`ons, available at: www.uscourts.gov.

Defendant's Signature Date

 

A() 245B(Rev. 02/18) judgment ina Criminul C`asc

Sheet 313 j Supervised Release
Judgmcnt------Page 5 of __ _ _7_

DEFENDANT; rusz Ncoc LE
CASE NUMBERf i;i7cai~43Lo-Jco-002

L¢J

SPECIAL COND`ITIONS OF SUPERVISION

. The defendant shall provide the probation office with access to any requested financial information

. The defendant shall not incur new credit charges, or open additional lines ofcredit without the approval of`the probation office, and

unless the defendant is in compliance with the installment payment schedule

. The defendant shall participate in a program of mental health treatment, at the direction ofthe probation of`fice. lfenrolled in a

mental healthcare treatment program, the defendant shall abstain from consuming alcoholic beverages during treatment, and
continue abstaining for the remaining period ofsupervision. The defendant shall contribute to the cost oftreatment in accordance
with the probation office Copayrnent Policy.

. The defendant shall Submit her person, property, house, residence, vehic[e, papers, electronic communication devices, or office, to a

search, conducted by a United States Probation Of`ficer. Failure to submit to a search may be grounds for revocation of`supervised
release The defendant shall warn any other occupants that the premises may be subject to searches pursuant to this condition An
officer may conduct a search pursuant to this condition only when reasonable suspicion exists that the defendant has violated a
condition of her supervision and that the areas to be searched contain evidence ofthis violation Any search must be conducted at a
reasonable time and in a reasonable manner.

A() 245B(Rev. t)?./l 3} _ludgnient in a Crii‘nina| Case

Sheet 5 ii Criminal Monetary Penalcies
judgment w Page _____67777777 of 777 77

DEFENDANT; TuYEN NGOC LE
CAS_E NUMBER; i;i7CR143Lo-JCG-002
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment"' Firie Restitution
TOTALS $ fUO.GO $ $ IO`OU0.00 $
i:l The determination ot`restit'ution is deferred until w . An Ameridea' Jutfgrrzem fn cr Crirrri`rirrl' C`use (A0245C) Will be entered

after such determination
|:l The defendant must make restitution (`including community restitution) to the following payees in the amount listed below.

lt the defendant makes a partial payment, each pa ee shall receive an approximately rogortioned payment unless specified otherwise i_n
the priority order or percentage payment column elow. l~lowever, pursuant to 18 .S. . § 3664(:], all nonfederal victims must be paid

bet`ore the United States is paid.

Name of Pavee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ _ _ 900 5 ___009_

Restituti`on amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine o't` more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date ot`the judgment pursuant to 18 U.S.C. § 3612(£). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default. pursuant to 18 U.S.C. § 3612('g).

Ej The court determined that the defendant does not have the ability to pay interest and it is ordered that;
m the interest requirement is waived for the Ej fine l:l restitutionl

m the interest requirement for the [:l fine ij restitution is modified as foilows:

* Justice for Victinis ot`Trat`f`ickintz Aet ot`2015, Ifub. L. No. l 14-22. _ 77 _
** Findings for the total amount of' losses are required under Chnpters 109/itq l 10, l lOA. and l l3A ot"l`itle 18 for offenses committed on or

after September 13, 1994` but before Apri123. 1996.

AC) 245B(Rcv. ()2/| S) .!udgmcnt in a Criiriinal Case
Sheet 6 --- Schedule of Payinerits

Jl=dsmem*l’as¢ m.......l. of . __ .?_'. .. .. __
DEFENDANT: wsz NGoc LE
CASE NUMBER-' ii c rca t 43Lo-Jco-002

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A § l.uinp sum payment of$ 10=]00-00 g due immediately1 balance due

§ riot later than or

§ in accordance with § C, § D, § E,or § Fbelow; or

B m Payment to begin immediately ('may be combined with I:I C, m D, or E F below); or

C ij Pay'rnerit in equal _ _________ W__“__m_m (e.g_, u»eek{}l, monrhi'y, quarrer!y) installments of $ wm__ww over a period of
“_7_ 7 (e.g., months ryears), to commence mm (e.g., 30 ar 60 days) after the date of this judgment or
D m Payment in equal monthly (e.g., weeki'y, monthly quarrerly) installments of $ 150-90 over a period of

60 months (e.g., months oryears_), to commence 730 days (e.g., 30 or 60 days;l after release from imprisonment to a
term of supervision; or

E § Payment during the term of supervised release Will commence within _ (e`g., 30 or 60 days) after release from
imprisonmentl The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F § Special instructions regarding the payment of criminal monetary penalties:

'l`he payment oftlie fine shall begin while the defendant is incarcerated fn tlie event that the fine is not paid iii full at tlie termination of
supervised release the defendant is ordered to enter into a written agreement with the Financial litigation Unit of the U.S. Attorney's Office
for payment of the remaining balance Additioiially, the value of any future discovered assets may be applied to offset the balance of
criminal monetary penalties 'l`lie defendant may be inc§uded in the 'l`reasury Offset Pi‘ogi‘ani allowing qualified federal benefits to b
applied to offset the balance oi"criminal monetary penalties '

Unless the court has expressly ordered otherwiseq if this judgment imposes imprisonirient, payment of criminal monetary penalties is due during
th_e period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau ot Prisons` lnmate
Ftnancial Responsibility Program` are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetaij.l penalties imposed

|:l foint and Several

Defendant and Co-Defendant Names and Case Numbers (i'nci'iidi'ng defendant mimber), Total Amount, Joint and Several i"trnount1
and corresponding payee, if appropriatel

i:l The defendant shall pay the cost of prosecution.
|:I The defendant shall pay the following court cost(s):

|:I The defendant shall forfeit the defendant’s interest in the following property to the United States‘.

Payments shall be applied in the followin order: (l) assessment, (2) restitution principal, (3) restitution interestz (4) fine principal, (5) fine
interest, (6) community restitution, (‘i') J A assessiuent, (8) penalties and (9) costs, including cost of prosecution and court costs.

